Case: 11-51011       Document: 00512061211         Page: 1     Date Filed: 11/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2012
                                     No. 11-51011
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JUAN MANUEL HERNANDEZ-ZAVALA,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, R.C.D.C. III Bureau of Prisons;
GEO GROUP,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                                  (4:11-CV-48)


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Juan Manuel Hernandez-Zavala, federal prisoner # 64912-097, an alien
against whom the Bureau of Immigration and Customs Enforcement has issued
a detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, moves this court to proceed in
forma pauperis (IFP) to appeal the denial of his 28 U.S.C. § 2241 petition
challenging the BOP’s exclusion of him from rehabilitation programs and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51011     Document: 00512061211       Page: 2   Date Filed: 11/21/2012

                                   No. 11-51011

halfway houses.      His arguments are foreclosed by this court’s decision in
Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir. 2012),
petition for cert. filed (Sept. 14, 2012) (No. 12-6450).
      Accordingly, Hernandez-Zavala’s motion to proceed IFP is DENIED, and
his appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                         2